Citation Nr: 0818325	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the patella of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the patella of the left knee, currently evaluated as 10 
percent disabling

3.  Entitlement to service connection for a disorder 
manifested by left hip/back pain, as secondary to service-
connected bilateral knee disorders.

4.  The propriety of the August 2004 rating decision which 
reduced the evaluation for service-connected tinea versicolor 
from 60 to 30 percent, effective November 1, 2004.

5.  Entitlement to a rating in excess of 60 percent for 
service-connected tinea versicolor, from November 1, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1987 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In May 2004, the RO 
denied entitlement to increased ratings for chondromalacia of 
the patella of the right and left knees, and service 
connection for a disorder manifested by left hip/back pain as 
secondary to service-connected bilateral knee disorders.  In 
August 2004, the RO reduced a 60 percent rating for tinea 
versicolor to 30 percent, effective from November 1, 2004.  
In addition, to the extent the RO has developed a claim for 
increased rating that would entitled the veteran to 
consideration of a rating in excess of 60 percent for this 
disability, the Board will add this issue as an additional 
issue for current appellate review, but will remand this 
claim due to the confusing procedural history of this matter 
and the possible withdrawal of the claim due to the veteran's 
satisfaction with the restored rating (he did not file a 
claim for an increased rating, an issue was raised pursuant 
to VA examination).

The issues of entitlement to increased ratings for 
chondromalacia of the right and left knees, a rating in 
excess of 60 percent for service-connected tinea versicolor, 
and service connection for disability manifested by left 
hip/back pain as secondary to service-connected bilateral 
knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evaluation of the veteran's tinea versicolor was reduced 
by a rating decision in August 2004, effective November 1, 
2004, without the RO taking into consideration additional 
argument, photographs, and other evidence submitted by the 
veteran in July 2004, in response to the May 2004 rating 
action that proposed the rating reduction.  


CONCLUSION OF LAW

The veteran's 60 percent evaluation for tinea versicolor is 
restored, effective November 1, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.105(e) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, by 
restoring the 60 percent rating, effective from November 1, 
2004, that Board finds that any failure to notify or develop 
this issue cannot be considered prejudicial to the veteran, 
and that remand of this matter for further notice and/or 
development is therefore not warranted.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all the material facts and reasons.  
The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished the 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  
38 C.F.R. § 3.105(e).

Service connection for tinea versicolor was established in an 
April 1998 rating decision, with a 10 percent rating 
assigned, effective from November 1997.  An April 2003 rating 
decision increased the rating for this disability to 50 
percent, effective August 29, 2002, and to 60 percent, 
effective from August 30, 2002.

In a May 2004 rating decision, the veteran was advised of the 
RO's intention to reduce the 60 percent rating for tinea 
versicolor to 30 percent.  In the notification letter that 
accompanied this rating decision, dated June 1, 2004, the 
veteran was invited to submit medical or other evidence to 
show that the reduction should not be made, and informed that 
if additional evidence was not received within 60 days, the 
RO would reduce his evaluation the first day of the third 
month following notice of the final decision.

The record thereafter reflects that the veteran timely 
provided additional argument, photographs, and other evidence 
in response to the June 1, 2004 letter in July 2004.  
However, it appears that this evidence was not received by 
the Appeals Team until November 2004.  Therefore, an August 
2004 rating action failed to acknowledge the review of this 
evidence, and reduced the evaluation of the veteran's tinea 
versicolor to 30 percent, effective November 1, 2004.  The 
evidence reviewed in the rating decision did not identify the 
evidence provided by the veteran in July 2004.  The RO's 
reference to the expiration date for the submission of 
additional evidence of August 1, 2004 further supports the 
fact that the RO failed to consider timely submitted evidence 
prior to its reduction of the veteran's rating.  

The evaluation of the veteran's tinea versicolor was reduced 
by a rating decision in August 2004, effective November 1, 
2004, without the RO taking into consideration additional 
argument, photographs, and other evidence submitted by the 
veteran in July 2004, in response to the May 2004 rating 
action that proposed the rating reduction. 

The Board has reviewed the evidence of record with respect to 
the propriety of the August 2004 rating decision which 
reduced the evaluation for service-connected tinea versicolor 
from 60 percent to 30 percent, effective November 1, 2004, 
and finds that the reduction was not accomplished in complete 
compliance with the requirements set forth in 38 C.F.R. 
§ 3.105(e).  More specifically, as was previously noted, 
38 C.F.R. § 3.105(e) provides that where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all the material facts and reasons, that the beneficiary will 
be notified at his or her latest address of record of the 
contemplated action and furnished the detailed reasons 
therefor, and that the beneficiary will be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  In this regard, the Board notes that while the 
veteran received appropriate notice of the RO's intention to 
reduce the subject rating, the RO did not review additional 
argument and evidence that was timely submitted by the 
veteran prior to the finalizing of the proposed reduction.  
Simply put, the technical failure to carry out the express 
mandates of due process provided by the controlling 
regulation can not now be cured.  

Consequently, the Board is compelled to find that the initial 
reduction of the evaluation of this disability was not in 
compliance with the considerations set forth in 38 C.F.R. 
§ 3.105(e), and that restoration of the veteran's 60 percent 
evaluation for tinea versicolor is therefore warranted, 
effective November 1, 2004. 




ORDER

The restoration of the 60 percent evaluation is granted for 
tinea versicolor, effective from November 1, 2004, subject to 
the applicable provisions pertinent to the disbursement of 
monetary funds.


REMAND

With respect to the remaining issues of entitlement to 
ratings in excess of 10 percent for chondromalacia of the 
patella of the right and left knees, the record reflects 
statements from the veteran and his representative asserting 
that the veteran's knee disorders have worsened since 
previous examination in February 2004, and the Board's review 
of more recently obtained medical evidence, such as a private 
consultation record, dated in April 2005, reflects an 
assessment of osteoarthritis (February 2004 examination did 
not reveal any arthritis), and substantially greater 
limitation of flexion.  Consequently, the Board finds that 
the veteran should be furnished a new orthopedic examination 
to ascertain the current nature and severity of the veteran's 
service-connected knee disabilities.

As for the issue of entitlement to service connection for a 
disorder manifested by left hip/back pain as secondary to 
service-connected bilateral knee disorders, as a result of 
the veteran's persistent complaints of left hip/back pain, 
and the veteran's assertion that a VA physician related these 
complaints to his service-connected knee disabilities, the 
Board finds that this issue should also be remanded so that 
the same orthopedic examiner can render an opinion as to 
whether it is at least as likely as not that any current 
disability manifested by left hip/back pain is secondary to 
the veteran's service-connected knee disabilities.  38 C.F.R. 
§§ 3.310(a) and (b) (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Finally, with respect to the remaining claim for a rating in 
excess of 60 percent for tinea versicolor, as was noted 
previously, to the extent the RO has developed a claim for 
increased rating that would entitled the veteran to 
consideration of a rating in excess of 60 percent for this 
disability, the Board has added this issue as an additional 
issue for current appellate review, but will remand this 
claim based on due process considerations due to the 
confusing procedural history of this matter and the possible 
withdrawal of the claim due to the veteran's satisfaction 
with the restored rating (he did not file a claim for an 
increased rating, an issue was raised pursuant to VA 
examination).

Additionally, since notice that complies with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), has not been provided, such 
notice should be sent to the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  As a result of the Board's decision 
to restore the 60 percent rating for 
the veteran's service-connected tinea 
versicolor, the veteran should be 
contacted to determine whether he 
wishes to continue to pursue a claim 
for a rating in excess of 60 percent 
for this disability.  If he wishes to 
withdraw this claim from his appeal, 
advise him that he or his 
representative should do so in writing 
pursuant to 38 C.F.R. § 20.204 (2007).

2.  With respect to the veteran's claims 
for increased ratings, notify him that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

Included with this notice, please list 
the specific criteria necessary for 
entitlement to higher ratings, as 
provided in the relevant Diagnostic 
Codes.    

Finally, in this notice, provide the 
veteran with examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, for example, competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

3.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
July 2007.

4.  Thereafter, schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and severity of 
his service-connected chondromalacia of 
the patella of the right and left 
knees, and to determine the nature and 
etiology of any disability manifested 
by left hip/back pain.  The veteran's 
claims file and a copy of this remand 
should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected chondromalacia of the 
patella of the right and left knees.  

The examiner should report the range of 
motion measurements for the right and 
left knee, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
pain during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right and 
left knee are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of recurrent 
subluxation or lateral instability of 
the right and left knee, and if so, to 
what extent.

The examiner should provide a diagnosis 
for any current disability manifested 
by left hip and/or back pain.  

If a disability manifested by left hip 
and/or back pain is found to be 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that it was caused by the 
veteran's service-connected bilateral 
knee disabilities.  

The examiner is also specifically 
requested to state whether it is at 
least as likely as not that some 
quantifiable component of any 
disability manifested by left hip/back 
pain represents an increase beyond 
normal progress as a result of his 
service-connected knee disabilities.  
If such aggravation is found present, 
the examiner should address the 
following medical issues: (1) The 
baseline manifestations of the 
veteran's disability manifested by left 
hip/back pain found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected knee disabilities 
based on medical considerations; and 
(3) The medical considerations 
supporting an opinion that increased 
manifestations of disability manifested 
by left hip/back pain are proximately 
due to the service-connected knee 
disabilities.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  If the claim for an increased rating 
for tinea versicolor remains on appeal, 
schedule the veteran for a VA skin 
examination to ascertain the current 
severity of this disability.

6.  Finally, readjudicate the claims 
remaining on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


